Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Claims 12-16, 18-23, 25-26 are allowable. Claim 27, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 09/01/2020, is hereby withdrawn and claim 27 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with an attorney, David A. Fitzgerald II (Reg. No. 67,324), on 10/13/2021.

The application has been amended as follows: 
In claim 12, line 2, “controlling a temperature” has been deleted and replaced by -- controlling, automatically by a controller, a temperature --.
In claim 12, line 4, “determining that a filtration cycle” has been deleted and replaced by -- determining, automatically by a controller, that a filtration cycle --.
In claim 12, line 7, “controlling the temperature” has been deleted and replaced by -- controlling, automatically by a controller, the temperature --.
In claim 12, line 10, “performing the filtration cycle” has been deleted and replaced by -- performing, automatically by a controller, the filtration cycle --.
In claim 26, line 4, “controlling a temperature” has been deleted and replaced by -- controlling, automatically by a controller, a temperature --.
 In claim 26, line 6, “determining whether a filtration cycle” has been deleted and replaced by -- determining, automatically by a controller, whether a filtration cycle --.
In claim 26, line 8, “controlling the temperature” has been deleted and replaced by -- controlling, automatically by a controller, the temperature --.
, automatically by a controller, the filtration cycle --.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are French et al. (US 2013/0136834), Song (US 2002/0023544), McGhee et al. (US 2015/0374173).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 12 and 26-27, performing those steps automatically by a controller as recites in claims 12 and 26-27. 
 	The closest prior art was Song. The prior art show regulator (42) for controlling the power for controlling the heater (para.0019) and valve (5) for discharge the filtered oil (para.0017). Song’s apparatus having manual controls such as the regulator 42 and the valve 5 for controlling temperature and discharge oil (i.e., filtration cycle) at any desired steps. Song is silent a controller to control those steps.   





Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.